Citation Nr: 0521619	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  01-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran timely appealed an August 1998 regional 
office (RO) rating determination. 


WITNESSES AT HEARING ON APPEAL

Appellant, M. H., C. N.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA), which found that the veteran had not submitted a timely 
substantive appeal with regard to an August 1998 RO rating 
decision.  

This matter was previously remanded by the Board in September 
2004.  

In April 2005, the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  In an August 1998 rating determination, the RO increased 
the veteran's disability evaluation for post-traumatic stress 
disorder (PTSD) from 10 to 70 percent, increased his 
evaluation for residuals of a right knee soft tissue injury 
from noncompensable to 10 percent, and continued the 
noncompensable evaluation for entamoeba histolytica.  The RO 
also denied service connection for hearing loss and tinnitus 
and found that new and material evidence had not been 
received to reopen the previously denied claims of service 
connection for peripheral neuropathy and chloracne, to 
include as a result of exposure to Agent Orange (AO).  A 
notice of disagreement was received in October 1999, which 
was deemed to have been timely received as notification of 
the August 1998 rating determination was initially sent to 
the wrong address and was resent to the veteran's proper 
address in October 1998.  On December 6, 1999, a statement of 
the case was issued.  

2. A substantive appeal as to the issues of an increased 
evaluation for PTSD, an increased evaluation for residuals of 
a right knee injury, and increased evaluation for entamoeba 
histolytica, service connection for hearing loss and 
tinnitus, and whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for peripheral neuropathy and chloracne, skin 
rash, acne, was not filed within 60 days from the date the 
statement of the case was issued, or within the one-year 
period from the date of mailing the notification of the 
decision being appealed.


CONCLUSION OF LAW

As the appellant has not perfected a timely appeal, the Board 
is without jurisdiction to review the issues of an increased 
evaluation for PTSD, an increased evaluation for a right knee 
injury, an increased evaluation for entamoeba histolytica, 
service connection for hearing loss and tinnitus, and whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for peripheral 
neuropathy and chloracne, skin rash, acne, to include as a 
result of AO exposure.  38 U.S.C.A. § 7105, (West 2002); 38 
C.F.R. §§ 20.202, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

The Board finds that no further development is required.  
Specifically, the issue in this case is whether the appellant 
filed his substantive appeal in a timely manner.  The outcome 
of this claim rests upon a matter of fact, specifically, the 
date of receipt of the appellant's VA Form 9.  See 38 C.F.R. 
§ 20.302.  In addition, it does not appear that there are any 
identified records which have not been obtained, and which 
are relevant to the outcome of this claim.  Nor has the 
appellant otherwise asserted that any relevant evidence has 
not been associated with the claims file.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that the RO's March 2001 statement of the case 
(SOC) and June 2004 supplemental statement of the case (SSOC) 
informed the appellant of the relevant criteria, and that VA 
has complied with its notification requirements.  The Board 
further observes that the veteran appeared at a hearing 
before the undersigned Acting Veterans Law Judge on this 
issue in April 2005 and did not indicate that there was any 
other evidence to submit.  Therefore, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid him in substantiating this claim, 
38 U.S.C.A. § 5103A (West 2002), and that further development 
is not required.

Timeliness

The threshold question to be answered is whether the 
appellant timely filed an appeal following the August 1998 
rating decision.  If the appellant has not filed a timely 
appeal, then the appeal fails.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

VA imposes duties on an appellant seeking VA compensation.  
If the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a), (b) (2004).  As to the first 
step of initiating appellate review, the appellant is to 
submit a notice of disagreement within one year from the date 
that the agency mails notice of the determination to the 
appellant.  See 38 C.F.R. § 20.302(a).  After the preparation 
and mailing of the statement of the case, the appellant then 
has the burden to submit a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b).

The law provides that appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.

Except in the case of simultaneously contested claims, a 
notice of disagreement shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination.

Where the claimant, or the claimant's representative, within 
the time specified in this chapter files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency shall prepare a statement of the 
case.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
decision being appealed, whichever period ends later.  See 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b).

An extension of the 60-day period for filing an appeal, or 
the 60-day period for responding to an SSOC when such a 
response is required, may be granted for good cause.  A 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing the 
substantive appeal or the response to the supplemental 
statement of the case.  The request must be filed with the VA 
office from which the claimant received notice of the 
decision being appealed, unless notice has been received that 
the applicable records have been transferred to another VA 
office.  A denial of a request for an extension of time may 
be appealed to the Board.  38 C.F.R. § 20.303.  

In its August 1998 rating determination, the RO increased the 
veteran's disability evaluation for PTSD from 10 to 70 
percent, increased his evaluation for residuals of a right 
knee soft tissue injury from noncompensable to 10 percent, 
and continued the noncompensable evaluation for his entamoeba 
histolytica.  The RO also denied service connection for 
hearing loss and tinnitus and found that new and material 
evidence had not been received to reopen the previously 
denied claims of service connection for peripheral neuropathy 
and chloracne, to include as a result of exposure to AO.  

Thereafter, a notice of disagreement was received in October 
1999.  The notice was deemed to have been timely received due 
to the August 1998 rating determination having been initially 
sent to the wrong address and then resent to the veteran's 
proper address in October 1998. 

On December 6, 1999, the RO issued a statement of the case 
that was dated November 24, 1999.  The veteran was notified 
that he had sixty days to file a substantive appeal following 
receipt of the SOC.  The RO indicated that if the veteran 
needed more time to file his appeal, he should request more 
time before the time limit for filing his appeal expired.  

In a January 2000 letter to the RO, received on January 21, 
2000, the veteran indicated that he had received the letter 
dated December 6, 1999.  He noted that the letter stated that 
he had 60 days to "perfect" his appeal.  The veteran 
indicated that he could not do this without information that 
was in his C file and asked that the RO provide him with a 
full copy of his C file to include everything, not just what 
the RO thought he needed.  He also noted that he would like a 
copy of his service medical records.  The veteran requested 
that his request be flagged as "Urgent" as he did not have 
much time to add to his claim.  The veteran provided his 
address and indicated that he would be awaiting the RO's 
reply.  

In a February 3, 2003, letter, the RO indicated that it was 
forwarding a copy of the information that the veteran had 
requested.  A March 2000 report of contact indicates that a 
message had been left on the veteran's answering machine 
indicating that all the service medical records would be 
resent.  

In a March 30, 2000, letter, the RO indicated that it was 
enclosing a copy of the veteran's service medical records and 
his 201 personnel file.  

On April 5, 2000, the veteran's substantive appeal was 
received.  

In June 2000, the RO informed the veteran that the VA Form 9 
he had submitted on April 5, 2000, was not timely submitted 
as the appeal period had ended on February 6, 2000.  

In his June 2000 notice of disagreement, the veteran stated 
that in a January 18, 2000, letter he indicated that he could 
not "perfect" his appeal until he had his entire C-file to 
review.  

He noted that he did not receive the requested information 
from the RO, mailed on February 3, 2000, until February 6, 
2000.  He stated that February 6, 2000, was the date that his 
60-day period for filing expired.  

The veteran indicated that the record showed that he took 
evidence from his C-file and responded to it by sending a 
Form 9 to the RO, which was received on April 5, 2000.  The 
veteran noted that asking for his C-file so that he could 
"perfect" his claim showed that he had made a concerted 
effort to follow procedure.  He indicated that to have the RO 
state that his Form 9 was not submitted in time and that the 
decision was final was incorrect when viewing the above 
chronology.  The veteran indicated that he was assuming that 
his Form 9 was filed in a timely manner due to the extension 
that he requested in order to have the information to file it 
properly.  

In his May 2001 substantive appeal, received in June 2001, 
the veteran indicated that the RO was playing with words 
regarding his "extension" leading to the filing of his Form 
9 that was received on April 5, 2000.  

At the time of his April 2005 hearing before the undersigned 
Acting Veterans Law Judge, the veteran requested that his 
January 18, 2000, letter be viewed as a request for an 
extension of the 60 day period to file his substantive 
appeal.  

The Board finds that the appellant did not file a timely 
substantive appeal with regard to the August 1998 rating 
determination and that the August 1998 rating determination 
is final.

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p] roper completion and filing of a [s] 
ubstantive [a] ppeal are the last actions the appellant needs 
to take to perfect an appeal." Id.  If there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal. 38 
U.S.C.A. §§ 7105(d)(5) (West 2002).

Here, the RO, in correspondence sent with the December 1999 
statement of the case, informed the appellant of the 
necessary timeframe in which to perfect his appeal.  The 60-
day period following the issuance of the statement of the 
case expired in February 2000.  The one-year period following 
the issuance of the decision notification letter expired in 
October 1999.  A document containing the necessary 
information for a substantive appeal was received in April 
2000.  However, it was received after the end of the one-year 
period from the initial rating determination, and two months 
after the 60-day period following the issuance of the 
statement of the case.

As to the veteran's claim that his January 2000 letter should 
be viewed as a request for an extension of time, the letter 
makes no reference to any request for an extension of time.  
Rather, the veteran requested a copy of his file, and such a 
request does not extend the time frame during which an appeal 
may be received. 
When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  In the case now 
before the Board, the veteran clearly did not timely file a 
notice of disagreement with respect to the August 1998 RO 
decision.  Therefore, the Board lacks jurisdiction with 
respect to this claim.


ORDER

A timely substantive appeal with the VA rating decision of 
August 1998 not having been submitted, the appeal from that 
rating decision is dismissed.




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


